TRANSITION AGREEMENT

THIS TRANSITION AGREEMENT (the “Agreement”) is made and entered into as of
August 3, 2005 (“Agreement Date”), by and between Naturade, Inc., a Delaware
corporation with its principal executive offices located at 14370 Myford Rd.
#100, Irvine, California 92606 (“Naturade”), and Symco, Incorporated a Nevada
corporation with its principal executive offices located at 2301 West Highway
89A, Suite 107, Sedona, Arizona 86336 (“Symco”), and Symbiotics, Inc., an
Arizona corporation with its principal executive offices located at 2301 West
Highway 89A, Suite 107, Sedona, Arizona 86336 (“Symbiotics”) (Symco and
Symbiotics are collectively referred to herein as the “Company”).

Recitals

A. The Company and Quincy Investments Corp., a Bahamas International Business
Corporation (“Quincy”) have entered into that certain Asset Purchase Agreement
dated as of July 22 2005 (the “Purchase Agreement”).

B. Quincy has assigned to Naturade, and Naturade has assumed, the rights and
obligations of Quincy under the Purchase Agreement as and to the extent provided
in that certain Assignment and Assumption Agreement of even date herewith by and
among Naturade, Quincy and the Company (the “Assignment Agreement”).

C. This Agreement is the transition agreement referred to in Section 2.02(f) and
2.03(d) of the Purchase Agreement, and the Company and Naturade in satisfaction
of the requirements of the Purchase Agreement intend that the Company provide to
Naturade the services set forth herein on the terms and conditions provided for
herein.

Agreement

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, the parties agree as follows:

1.01 Access to Premises. The Company agrees to provide Naturade with
commercially reasonable access to and use of the facility located at 2301 W.
Highway 89A, Suite 107, Sedona, AZ (the “Premises”) as provided in this
paragraph. From the date hereof until terminated by Naturade with 30 day notice
or September 30, 2005 whichever comes first (the “Transition Period”), the
Company hereby grants to Naturade the right to have each of its employees;
officers, agents and other representatives occupy and use the Premises. Naturade
agrees to occupy the Premises throughout such period and to occupy and use the
Premises only in a manner consistent with the terms of the lease applicable to
the Company as the tenant of the Premises. Naturade acknowledges and agrees that
the Company shall also occupy and use the Premises throughout such period, and
Naturade and the Company agree to cooperate reasonably in connection with the
shared occupancy and use of the Premises.

1.02 Compliance with Lease Requirements. Naturade agrees not to take any action,
or refrain from taking any action, that would cause the Company to violate its
lease on the Premises or that would constitute a violation of the lease if
Naturade were the tenant under the lease. Naturade is responsible for all damage
to the Premises it has a right to occupy hereunder and for all costs of
relocation. If, notwithstanding the other provisions of this Agreement, Naturade
occupies any portion of the Premises after the expiration or termination of the
relevant lease, Naturade must pay the fair rental price for the Premises, which
shall be not less than the rent, common area charges and similar expenses paid
or to be paid by the Company and any penalties or other costs incurred by the
Company in connection with the Premises.

1.03 Indemnification. Naturade shall indemnify, defend, release and hold
harmless the Company from and against any or all actions, causes of action,
claims, demands, losses, costs or liabilities (“Claims”) to the extent arising
from the acts or omissions of Naturade (including its employees), its
representatives or agents that occur on the Premises for the period of time
during which the right to occupy and use the Premises continues, except to the
extent any such Claim arises from the gross negligence, recklessness or
intentional misconduct of the Company. The Company shall indemnify, defend,
release and hold harmless Naturade from and against any or all Claims to the
extent arising from the acts or omissions of the Company (including its
employees), its representatives or agents that occur after the date hereof on
the Premises, except to the extent any such Claim arises from the gross
negligence, recklessness or intentional misconduct of Naturade.

1.04 Third Party Services. During the Transition Period, Naturade and the
Company agree that the Company will use commercially reasonable efforts to make
available to Naturade the following services to the extent and as available to
the Company immediately prior to the date of this Agreement, and other similar
third party services as may be agreed from time to time related to the operation
of the Premises and the transition of the Assets and related business to
Naturade, all of which the parties acknowledge are to be rendered by third
parties:



  1.04.1   Internet Access



  1.04.2   Security



  1.04.3   Telecommunications/Facsimile (excluding cell phones, pagers and
calling cards)

     
1.04.4
1.04.5
1.04.6
1.04.7
1.04.8
  Telephones
Telephone Numbers
Utilities
Maintenance/janitorial services for the Premises
Certain Local Area Network/Wide Area Network

1.05 Additional Services. During the Transition Period, the Company agrees to
provide to Naturade the following services and other similar services as may be
agreed from time to time in addition to the services set forth in paragraph
1.04, to the extent such services are available as of the date hereof:



  1.05.1   Management Services (excluding the services of Mr. David Brown)

     
1.05.2
1.05.3
1.05.4
1.05.5
1.05.6
1.05.7
1.05.8
1.05.9
  Sales and Marketing Services
Accounting Services
Computing Services
Customer Service
Order Fulfillment Services
E-mail
Local Area Network/Wide Area Network
Management Information Systems

1.06 Employee Matters. Naturade and the Company acknowledge that the Company
intends to make available its employees as of the date of this Agreement to
perform the services provided for in Sections 1.04 and 1.05. Naturade and the
Company further acknowledge that it may be difficult for the Company to retain
its employees due in part to the short-term nature of the services to be
performed. Naturade and the Company agree that the Company is not obligated to
retain the services of its employees and that the Company’s obligation to
provide the services set forth in Sections 1.04 and 1.05 is subject to the
reasonable availability of the Company’s employees at the date of this
Agreement. If additional personnel is needed to perform the services provided
for in Sections 1.04 and 1.05, Naturade shall be responsible to arrange for and
pay such personnel, and the Company agrees to provide reasonable supervisory
services. Naturade shall reimburse the Company for any costs incurred in
connection with making special arrangements intended to retain any employees to
perform the services provided for in Sections 1.04 and 1.05 provided that
Naturade has approved such special arrangement in advance of its implementation.

1.07 Limitation on Liability. The Company agrees to perform the services
required hereunder in a manner similar to its performance of such services prior
to the date hereof and to use the same degree of care in rendering services
under this Agreement as it utilizes in rendering such services for its own
operations. Neither the Company nor its subsidiaries or affiliates will be
liable for any lost profits or special, incidental, consequential or exemplary
damages as a result of the performance of or failure to perform the services
contemplated to be performed by it pursuant to this Agreement.

1.08 Payments. The costs to be paid by Naturade for the services rendered
pursuant to this Agreement as set forth on Exhibit A are hereinafter referred to
collectively as the “Transition Costs.” Naturade must pay the fixed Transition
Costs in two equal monthly installments with the first installment due on the
first business day of each month and the second due on the 15th of each month
(or, if not a business day, on the business day preceding the 15th. Naturade
must pay on the Closing Date the pro-rated amount of the first installment due
of the fixed Transition Costs for the month in which the Closing Date occurs.
Naturade must pay the variable Transition Costs, on a bi-weekly basis, to the
Company for each 30-day period from the date hereof until the end of the
Transition Period, except that Naturade must pre-pay the bi-weekly payroll and
consulting fees included in the variable Transition Costs. To the extent
practicable, the Company agrees to invoice Naturade for the out-of-pocket costs
agreed to by Naturade and paid to any third party for any service or support
provided under this Agreement on a weekly or bi-weekly basis, with payment due
to the Company within seven days from the date of the invoice. The Company
agrees, at the request of Naturade, to provide reasonable access upon reasonable
notice to appropriate documentation to support third party charges reflected on
any invoice with respect to any services provided under this paragraph.

1.09 Relationship of Parties. The relationship between the parties is only that
of a independent commercial entities. Neither party is the agent or legal
representative of the other party, and neither party has the right or authority
to bind the other party in any way. This Agreement creates no relationship as
partners or a joint venture, and creates no pooling arrangement.

1.10 Governing Law and Venue. This Agreement shall be interpreted and enforced
according to the laws of the State of California, without application of its
conflict of law or choice of law rules. The parties hereto each, to the fullest
extent it may effectively do so under applicable law, irrevocably (i) submits to
the exclusive jurisdiction of any court of the State of California or the United
States of America sitting in the Counties of Los Angeles or Orange over any
suit, action or proceeding arising out of or relating to this Agreement, (ii)
waives and agrees not to assert, by way of motion, as a defense or otherwise,
any claim that it is not subject to the jurisdiction of any such court, any
objection that it may now or hereafter have to the establishment of the venue of
any such suit, action or proceeding brought in any such court and any claim that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum, and (iii) agrees that a final judgment in any such
suit, action or proceeding brought in any such court shall be conclusive and
binding upon such party and may be enforced in the courts of the United States
of America or the State of California (or any other courts to the jurisdiction
of which such party is or may be subject) by a suit upon such judgment.

1.11 Assignment. Neither party shall assign or transfer this Agreement, or any
portion thereof, without the other party’s prior written consent.

1.12 Counterparts. This Agreement may be executed in several counterparts that
together shall be originals and constitute one and the same instrument.

1.13 Waiver. The failure of either party to enforce any of its rights hereunder
or at law shall not be deemed a waiver or a continuing waiver of any of its
rights or remedies against the other party, unless such failure or waiver is in
writing.

1.14 Severability. If any provision, or part thereof, of this Agreement is
judicially declared invalid, void or unenforceable, each and every other
provision, or part thereof, nevertheless shall continue in full force and
effect, and the unenforceable provision shall be changed or interpreted so as
best to accomplish the objectives and intent of such provision within the limits
of applicable law.

1.15 Attorney’s Fees. In the event a dispute arises regarding this Agreement,
the prevailing party shall be entitled to its reasonable attorney’s fees and
expenses incurred in addition to any other relief to which it is entitled.

1.16 Notice. Any notice or other communication herein required or permitted to
be given shall be in writing and may be personally served or sent by facsimile
or United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service, upon receipt of facsimile, or
three business days after depositing it in the United States mail with postage
prepaid and properly addressed. For the purposes hereof, the address of each
party hereto shall be as set forth in the first paragraph of this Agreement or,
as to any party, such other address as shall be designated by such party in a
written notice delivered to the other parties hereto.

1.17 Further Assurances. The parties agree to execute such additional documents
and perform such acts as are reasonably necessary to effectuate the intent of
this Agreement.

1.18 Entire Agreement. This Agreement constitutes the entire agreement among the
parties regarding the subject matter hereof, and supersedes all prior or
contemporaneous understandings or agreements, whether oral or written, regarding
the subject matter hereof. This Agreement shall be modified or amended only by a
writing signed by Naturade and the Company.

1.19 Recitals. The parties agree that each and every recital of this Agreement
shall be a covenant and agreement as well as a recital of this Agreement.

1.20 Authority. Each of the Company and Naturade represents and warrants that
such party has the authority from its respective governing bodies to enter into
this Agreement and to bind its respective company to all the terms and
conditions of this Agreement.

1.21 Captions. The captions of the Sections in this Agreement are for
convenience

EXECUTED as of the date first written above.

 
 
Naturade:
Naturade, Inc., a Delaware corporation
By: /s/Stephen M. Kasprisin
Name: Stephen M. Kasprisin
 
Title: CFO
 
COMPANY:
Symco, Incorporated
a Nevada corporation
By:/s/ Douglas Wyatt
Name: Douglas Wyatt
Title: CEO
Symbiotics, Inc.,
an Arizona corporation
By:/s/ Douglas Wyatt
Name: Douglas Wyatt
Title: CEO
 

1

EXHIBIT A
TRANSITION COSTS

                         
Fixed Transition Costs:

          Per Month
G&A Corporate
                  $ —
S&M-Marcom
                  $ 500
S&M-Direct Reps
                  $ —
S&M Inbound
                  $ 1,300
S&M Outbound
                  $ 500
S&M Customer Service
                  $ 500
S&M Operations
                  $ 3,500
S&M Distribution
                  $ 3,500
R&D
                  $ —
G&A Legal
                  $ —
G&A Accounting
                  $ 1,700
G&A IT
                  $ —
G&A Officers
                  $ —
Building Rent
                  $ 8,500 Total Fixed Transition Costs
          $ 20,000
 
                        Variable Transition Costs:
               
Salary & Benefits:
                  Max/Month

 
          G&A Corporate   $ —
 
          S&M-Marcom   $ 5,500
 
          S&M-Direct Reps   $ —
 
          S&M Inbound   $ 21,750
 
          S&M Outbound   $ 12,500
 
          S&M Customer Service   $ 4,750
 
          S&M Operations   $ 1,500
 
          S&M Distribution   $ 13,000
 
          R&D   $ —
 
          G&A Legal   $ —
 
          G&A Accounting   $ 18,000
 
          G&A IT   $ —
 
          G&A Officers   $ —
 
          Maximum Salary & Benefits
  $ 77,000
 
                       
Freight-Inbound
                  4% of receipts
Freight-Outbound
                  5% of shipments
Commissions-Brokers
                  2.5% of shipments
Commissions-In House
                  3% of shipments
 
  Merchant Fees
          Actual incurred
Naturade will pay Transition Costs based upon following:
            1   Would pay a fixed fee of $20,000 per month, plus
    2   Actual salary and benefits up to a max, excess requires approval, plus,

 
  3   Actual freight in and out, plus,
       
 
  4   Actual commissions.
       

2